Exhibit 10.4
 
J. ALEXANDER’S CORPORATION
 
July 30, 2012
 
Michael Moore
 
Nashville, TN
 
Dear Mike:
 
This letter amends and restates that certain Letter Agreement, dated as of June
22, 2012, by and between you and J. Alexander’s Corporation.  This letter
describes changes to your Salary Continuation Agreement dated as of December 26,
2008 (the “Salary Continuation Agreement”), and your Employment Agreement dated
as of December 26, 2008 (the “Employment Agreement”), in each case between you
and J. Alexander’s Corporation, a Tennessee corporation (including its
successors, the “Corporation”).  Such changes shall be contingent upon the
occurrence of, and effective at, the Effective Time (as defined in that certain
Amended and Restated Agreement and Plan of Merger, dated as of July 30, 2012, by
and among Fidelity National Financial, Inc. (“Parent”), Fidelity Newport
Holdings, LLC (“Operating Company”) (for the limited purposes set forth
therein), American Blue Ribbon Holdings, Inc. (for the limited purposes set
forth therein), New Athena Merger Sub, Inc. (“Merger Sub”) and the Corporation
(as the same may be amended, modified, supplemented and/or restated from time to
time in accordance with the terms thereof, the “Merger Agreement”)).
 
Pursuant to the Merger Agreement, the Corporation will merge with Merger Sub and
become an indirect, wholly owned subsidiary of Parent, and the assets and
liabilities of the Corporation, including the Salary Continuation Agreement and
Employment Agreement, will remain obligations of the Corporation.
 
1.           Amendment of Definition of “Base Salary” in SCA.  The definition of
“Base Salary” under Section 2.a. of your Salary Continuation Agreement is
amended, effective as of the Effective Time by addition of the following clause
at the end thereof:
 
; provided, however, that in the event of the closing of the merger of the
Company and New Athena Merger Sub, Inc. (“Merger Sub”) pursuant to that certain
Amended and Restated Agreement and Plan of Merger dated as of July 30, 2012, by
and among Fidelity National Financial, Inc., Fidelity Newport Holdings, LLC,
American Blue Ribbon Holdings, Inc., Merger Sub and J. Alexander’s Corporation
(as the same may be amended, modified, supplemented and/or restated from time to
time in accordance with the terms thereof, the “Merger Agreement”), for purposes
of determining the benefits and payments hereunder, the amount of Base Salary
shall be fixed as of the date of the merger and thereafter the Base Salary for
purposes hereof shall not be subject to any increase or decrease.
 
2.           Amendment to Suspend/Terminate Certain SCA Obligations.  Section 7
of the Salary Continuation Agreement is amended, effective as of the Effective
Time, to add the following new sentences at the end thereof to read as follows:
 
Notwithstanding any other provision in this Agreement, the obligations of the
Corporation under this Section 7 shall be suspended during the period that
Fidelity National Financial, Inc.’s guarantees under Section 16 of this
Agreement are in effect.  If and only if Fidelity Newport Holdings, LLC
(“Operating Company”) at any time beneficially owns any interest in the
Corporation, then: (x) Operating Company shall, and hereby does, at and after
any such time also guarantee the performance of the obligations of the
Corporation hereunder, which guarantee shall continue in force until all such
obligations are satisfied; and (y) in the event that, at or after any such time
that the Operating Company becomes the guarantor, Fidelity National Financial,
Inc.’s direct or indirect beneficial ownership (as defined in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act of 1934 (or any successor rules
thereto)) of the Corporation is less than 40%, then: (a) the Corporation’s
obligations under this Section 7, including, without limitation, the
Corporation’s obligation to establish a rabbi trust with funds provided by the
Corporation and the Corporation’s obligation to make contributions to such
trust, shall resume and again be effective from and after such time and (b)
Fidelity National Financial, Inc.’s guarantee set forth in Section 5 of that
certain letter agreement, dated July 30, 2012, as may be amended, modified,
supplemented and/or restated from time to time, shall terminate, be released and
be of no further force and effect upon the Corporation’s establishment of a
rabbi trust in conformity with the provisions of this Section 7.  In no event
shall the occurrence of the events described in clause (y) of the preceding
sentence have any effect on the obligations of the Operating Company pursuant to
its guarantee made in accordance with the preceding sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Certain Amendments to Employment Agreement.  Section 9(f)(i) of the
Employment Agreement will be deleted and replaced with the following, effective
as of the Effective Time:
 
 
(i)
A material reduction by the Company in the Executive’s title or position, or a
material reduction by the Company in the Executive’s authority, duties or
responsibilities, or the assignment by the Company to the Executive of any
duties or responsibilities that are materially inconsistent with such title,
position, authority, duties or responsibilities; provided, however, that in the
event of the closing of the acquisition of the Company pursuant to the terms and
conditions of that certain Amended and Restated Agreement and Plan of Merger,
dated as of July 30, 2012, by and among the Company, Fidelity National
Financial, Inc., American Blue Ribbon Holdings, Inc., Athena Merger Sub, Inc.,
New Athena Merger Sub, Inc. and Fidelity Newport Holdings, LLC (as the same may
be amended, modified, supplemented and/or restated from time to time and in
accordance with the terms thereof) (the “Merger”) and any subsequent
contribution, transfer or assignment (by operation of law or otherwise) of the
Company’s business to Fidelity Newport Holdings, LLC or any of its subsidiaries,
the assignment of the Executive to a position at Fidelity Newport Holdings, LLC
in its main corporate office in Nashville, Tennessee, or upscale dining division
office in Nashville, Tennessee, with similar duties and responsibilities as the
Executive’s duties and responsibilities prior to the Merger (except as modified
as a result of changes described in clauses (i), (ii) and (iii) of this sentence
below) and substantially similar salary and benefits or their equivalent value
(with equity to be appropriate to his level in the organization) as the
Executive’s salary and benefits prior to the Merger, will not be deemed to
constitute a material reduction in title, position, authority, duties or
responsibilities, or the assignment of duties or responsibilities that are
materially inconsistent with the Executive’s title, position, authority, duties
or responsibilities prior to the Merger, even in the event of (i) any change in
Executive’s title or position to an appropriate position with the upscale dining
division of Fidelity Newport Holdings, LLC, (ii) any change in the person or
persons to whom Executive reports, and/or (iii) the fact that Executive is no
longer an executive officer of a public company.

 
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Certain Omnibus Amendments.  Each of the Salary Continuation
Agreement and Employment Agreement shall be amended, effective as of the
Effective Time, to provide as follows:
 
Each reference to the “Corporation” herein shall be deemed to refer solely to J.
Alexander’s Corporation and its successors and permitted assigns.
 
5.           Guarantee.  Parent shall, and hereby does, contingent on the
occurrence of, and effective upon, the Acceptance Time (as defined in the Merger
Agreement), guarantee the performance of the obligations of the Corporation
under the Salary Continuation Agreement; provided, however, that if and only if
Operating Company at any time beneficially owns any interest in the Corporation,
then: (x) Operating Company shall, and hereby does, at and after any such time
also guarantee the performance of the obligations of the Corporation under the
Salary Continuation Agreement, which guarantee shall continue in force until all
such obligations are satisfied; and (y) in the event that, at or after any such
time that the Operating Company becomes the guarantor, the Parent’s direct or
indirect beneficial ownership (as defined in Rule 13d-3 and Rule 13d-5 under the
Securities Exchange Act of 1934 (or any successor rules thereto)) of the
Corporation is less than 40%, then: (a) the Corporation’s obligations under
Section 7 of the Salary Continuation Agreement shall resume and again be
effective and (b) Parent’s guarantee under this Section 5 shall terminate, be
released and be of no further force and effect upon the Corporation’s
establishment of a rabbi trust in conformity with the provisions of such Section
7 of the Salary Continuation Agreement.  In no event shall the occurrence of the
events described in clause (b) of the preceding sentence have any effect on the
obligations of the Operating Company pursuant to its guarantee made in
accordance with the preceding sentence.  Each of Parent and Operating Company
hereby waives diligence, presentment, demand of performance, filing of any
claim, any right to require any proceeding first against the Corporation,
protest, notice and all demands whatsoever in connection with the performance of
its obligations set forth in this Section 5.  If Executive so requests, any such
rabbi trust shall be established with the Corporation’s funds at the Operating
Company level.  The Executive hereby acknowledges and agrees that, effective
immediately upon execution and delivery of this letter agreement, the Executive
hereby (i) releases American Blue Ribbon Holdings, Inc. from any and all
obligations and liability under this letter and (ii) waives any rights against
American Blue Ribbon Holdings, Inc. under this letter.
 
6.           Continuing Force and Effect.  Other than the amendments
specifically agreed herein, the Salary Continuation Agreement and Employment
Agreement remain in full force and effect.
 
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Severability.  If any provision of this letter agreement or the
application of any such provision to any party or circumstances will be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this letter agreement or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid and unenforceable, will not be
affected thereby, and each provision hereof will be validated and will be
enforced to the fullest extent permitted by law.
 
8.           Governing Law.  This letter agreement will be governed by and
construed under the internal laws of the State of Tennessee, without regard to
its conflict of laws principles.
 
9.           Jurisdiction and Venue.  This letter agreement will be deemed
performable by all parties in, and venue will exclusively be in the state or
federal courts located in the State of Tennessee.  Each party hereto and future
signatory hereby consents to the personal jurisdiction of these courts and waive
any objections that such venue is objectionable or improper.
 
10.           Headings.  All descriptive headings of Sections and paragraphs in
this letter agreement are intended solely for convenience, and no provision of
this letter agreement is to be construed by reference to the heading of any
section or paragraph.
 
11.           Counterparts.  This letter agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
12.           Acknowledgement.  By signing below, Parent and Operating Company
hereby acknowledge that you have given up significant potential value by fixing
the definition of Base Salary in Section 1 above.  The Executive, the
Corporation, Parent, Operating Company and Purchaser hereby agree that this
letter amends that certain Letter Agreement, dated as of June 22, 2012, by and
between you and J. Alexander’s on the terms and subject to the conditions of
this letter.
 
13.           Successors.  This letter agreement is binding on the parties
hereto and their successors and permitted assigns.  The parties acknowledge that
the obligations of the Corporation pursuant to the agreements referenced herein
shall be assumed by any original or subsequent transferee of all or
substantially all the assets of the Corporation (“Successor”), and any such
Successor shall be bound as the Corporation hereunder and pursuant to the
agreements referenced herein.
 
If you agree to the amendments to your Salary Continuation Agreement and
Employment Agreement set forth above, please sign as indicated on the following
page and return a signed copy to the Corporation and to Brent Bickett.
 
 
 
4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Letter Agreement
effective as of the date set forth above.
 

 
J. ALEXANDER’S CORPORATION
                         
By:  /s/ Lonnie J. Stout II                                        
  Name:
Lonnie J. Stout II
  Title:
Chairman, President and
     
Chief Executive Officer

 
 
Acknowledged and Agreed this 30th day of July 2012, by:


 
/s/ Michael
Moore                                                                
Michael Moore
 
 
[Signature Page to Letter Agreement (Michael Moore)]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed (solely in respect of Sections 2, 5 and 12 above) this
30th day of July 2012, by:


 
FIDELITY NEWPORT HOLDINGS, LLC
 
 
 
By:
/s/ Hazem Ouf                                              
 
Name:
Hazem Ouf
 
Title:
Chief Executive Officer

 
 
[Signature Page to Letter Agreement (Michael Moore)]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed (solely in respect of Sections 2, 5 and 12 above) this
30th day of July 2012, by:




FIDELITY NATIONAL FINANCIAL, INC.






By:  /s/ Michael L.
Gravelle                                                                           
        Name:     Michael L. Gravelle
        Title:       Executive Vice President, General Counsel
                        and Corporate Secretary
 
[Signature Page to Letter Agreement (Michael Moore)]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed (solely in respect of Sections 5 and 12 above) this 30th
day of July 2012, by:


 
AMERICAN BLUE RIBBON HOLDINGS, INC.
 
 
 
 By:
/s/ Michael L. Gravelle                                             
 
Name:
Michael L. Gravelle
 
Title:
Executive Vice President, General Counsel
   
and Corporate Secretary

 
 
[Signature Page to Letter Agreement (Michael Moore)]
 
 

--------------------------------------------------------------------------------

 
 
 
 